382 U.S. 18 (1965)
MADDOX
v.
WILLIS ET AL.
No. 308.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
William G. McRae for appellant.
Jack Greenberg, James M. Nabrit III and Michael Meltsner for appellees Willis et al. Acting Solicitor General Spritzer, Assistant Attorney General Doar and Harold H. Greene for appellee Katzenbach.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction.